90 N.Y.2d 879 (1997)
684 N.E.2d 273
661 N.Y.S.2d 824
The People of the State of New York, Respondent,
v.
George Shaw, Appellant.
Court of Appeals of the State of New York.
Argued June 5, 1997
Decided July 2, 1997.
Kimberlianne Podlas, New York City, and Daniel L. Greenberg for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Richard Nahas and Norman Barclay of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*880MEMORANDUM.
The order of the Appellate Division should be affirmed.
That Court affirmed a judgment of conviction on a guilty plea and a Judge of this Court granted leave to appeal. The only issue relates to the imposition, expressly, in the judgment of the statutory surcharge applicable under since-amended CPL 420.35 (2) and still extant Penal Law § 60.35 (1). The record demonstrates that defendant's argument, that the trial court failed or even improperly exercised any discretion it may have had, is unpreserved for failure to be raised at nisi prius.
Order affirmed in a memorandum.